Pennington, J.
— The action below, was an action of trover, brought by Decker, for two horses, which he, as constable, under an execution which he had against one John B. Drake, had levied on, and taken into his possession; and he charges the defendant below, 71 rink, with taking and carrying away, and selling and dispor.l :g of them, which amounts to a conversion. According to i>.s isoks, an action of trover can be maintained on the facts disclosed by this state of the case, 6 Bac. 679, 1 Mod. 30, 2 Sand. 47; although goods are taken as a trespass, yet trover may he maintained, Cro. Car. 89. The only difficulty arising in this caséis, that the defendant below, should not have been charged with taking and carrying away the horses, but with finding them; but technical formality is not required in justice’s courts. If the record discloses facts, which if properly declared on, will entitle the plaintiff to recover on the action he brings, the Court will support it. I am, therefore, in favor of affirmance.
The other Judges concurred.
Judgment affirmed.